DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-15 are pending in this office action. Claims 1 and 10 are in independent forms.

Priority
3.	No foreign priority is claimed.

Information Disclosure Statement
4.	The information disclosure statements (IDS's) submitted on 08/27/2020 and 08/27/2020 are in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner
 Drawings
5.	The drawings filed on 08/14/2020 are accepted by the examiner.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claim 9 recites: “A processing system comprising one or more processors configured to perform the method of claim 1”.

encrypting….
computing….
storing….
providing…..
computing…..”
When claim 1 is rejoined with claim 9, the whole claim creates an antecedent basis issue. Appropriate correction is necessary.
8.	Claim 15 recites: “A non-transitory computer-readable medium comprising program code for configuring a processing system comprising one or more processors to perform the method of claim 1”.
Claim 1 recites: “A method for storing an object on a plurality of storage nodes, the method comprising:
encrypting….
computing….
storing….
providing…..
computing…..”
When claim 1 is rejoined with claim 15, the whole claim creates an antecedent basis issue. Appropriate correction is necessary.

Double Patenting
9. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).10. 	Claims 1-15  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-12 and 15 of U.S. Patent Nos. 10,785,033.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application merely attempts to broaden the scope of the invention by omitting “g) providing a number of confirmations for the transaction stored in the blockchain by the blockchain nodes, and


wherein the method further comprises: 
A) searching for all transactions issued by a user in the blockchain, 
B) parsing found transactions to obtain the encoded information for the object, 
C) decrypting the key data of the obtained encoded information, 
D) computing a decryption key based on the decrypted key generation data, 
E) retrieving the object from a storage node, and 
F) comparing a hash value of the retrieved object with the hash value computed during storage of the object and, based on matching, determining that the stored object has not been altered”.
Since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karison, 136 USPQ 184, Application 16/993633 is an obvious variant of Patent No. 10,785,033 (see table below).


Instant Application 16/993,633
Claim 1: A method for storing an object on a plurality of storage nodes, the method comprising: 



a) encrypting an object to be stored with a key, 


c) storing the encrypted object on the plurality of storage nodes, 

d) providing storage location data for the stored object, 

e) computing a transaction for a blockchain, wherein information is encoded in the transaction, the encoded information representing the storage location data, the computed one or more hash values and key data, wherein the key data includes at least one of: (i) a copy of the key and (ii) a copy of a master secret from which the key was derived, and 

f) storing the transaction in the blockchain, wherein the key data encoded into the blockchain transaction, including the at least one of the copy of the key and the copy of the master secret for deriving the key, is encrypted. 
























Claim 2: The method of claim 1, wherein the key data in the blockchain transaction includes the copy of the key, which is encrypted. Claim 3: The method of claim 1, further comprising: Claim 4: The method of claim 1, further comprising: providing a number of confirmations for the transaction stored in the blockchain by the blockchain nodes, and comparing the number of confirmations with a predefined threshold confirmation number, wherein the predefined threshold confirmation number is computed such that with a pregiven certainty the encoded information in the transaction stored in the blockchain cannot be modified. Claim 5: The method of claim 1, wherein the key data includes the copy of the master secret, which is encrypted. Claim 6: The method of claim 1, wherein an information dispersal algorithm is used on the encrypted object to be stored resulting in a first number of chunks, such that the encrypted object is reconstructable from a second number of chunks, the 
Claim 7: The method according to claim 1, wherein a public/private key pair is provided for each user of a plurality of users, wherein each public key maps to a blockchain address, and wherein a master key which is used for encryption of an object is preshared among the plurality of users. Claim 8: The method of claim 1, wherein the object is a group encryption key defined for a group of users. Claim 9: A processing system comprising one or more processors configured to perform the method of claim 1. 





Claim 10: A processing system comprising one or more processors configured to: 












a) encrypt an object to be stored with a key, 
b) compute one or more hash values for the object to be stored, 
c) store the encrypted object on a plurality of storage nodes, 
d) provide storage location data for the stored object, e) compute a transaction for a blockchain, wherein information is encoded in the transaction, the encoded information representing the storage location data, the computed one or more hash values and key data, wherein the key data includes at least one of: (i) a copy of the key and (ii) a copy of a master secret from which 
f) store the transaction in the blockchain, 




























Claim 11: The system of claim 10, wherein the one or more processors are configured such that the key data in the blockchain transaction includes the copy of the key, which is encrypted. Claim 12: The system of claim 10, wherein the one or more processors are configured to: retrieve the object from one or more of the storage nodes; compare a hash value of the retrieved object with the hash value computed during storage of the object and, based on the hash values matching, determining that the stored object has not been altered. Claim 13: The system of claim 10, wherein the one or more processors are configured to: receive a number of confirmations for the transaction stored in the blockchain by the blockchain nodes, and compare the Claim 14: The system of claim 10, wherein the one or more processors are configured such that the key data includes the copy of the master secret, which is encrypted. Claim 15: A non-transitory computer-readable medium comprising program code for configuring a processing system comprising one or more processors to perform the method of claim 1. 







Patent No. 10,785,033  
Claim 9: A method for storing an object on, and retrieving the object from, a plurality of storage nodes, the method being performed in a memory available to one or more computing entities, the method comprising:
a) encrypting an object to be stored with a key,


c) storing the encrypted object on the plurality of storage nodes,

d) providing storage location data for the stored object,

e) computing a transaction for a blockchain, wherein information is encoded in the transaction, the encoded information representing the storage location data, the computed one or more hash values and key data,



f) storing the transaction in the blockchain provided by one or more blockchain nodes hosting the blockchain,



g) providing a number of confirmations for the transaction stored in the blockchain by the blockchain nodes, and

h) comparing the number of confirmations with a predefined threshold confirmation number, wherein the predefined threshold confirmation number is computed such that with a pregiven certainty the encoded information in the transaction stored in the blockchain cannot be modified;
wherein the method further comprises: 
A) searching for all transactions issued by a user in the blockchain, 
B) parsing found transactions to obtain the encoded information for the object, 
C) decrypting the key data of the obtained encoded information, 
D) computing a decryption key based on the decrypted key generation data, 
E) retrieving the object from a storage node, and 
F) comparing a hash value of the retrieved object with the hash value computed during storage of the object and, based on matching, determining that the stored object has not been altered. 



















































Claim 10: The method according to claim 9, further comprising, decrypting the retrieved object using the computed decryption key based on determining, in step F), that the stored object has not been altered. 

Claim 11: The method according to claim 9, wherein the storage node in step E) is selected randomly. 
Claim 12: A system for storing an object, the system comprising: a plurality of storage nodes configured to store the object and to provide storage location data for the stored object, one or more blockchain nodes configured to: 
host a blockchain for a transaction, 
store the transaction in the blockchain, provided by the one or more blockchain nodes hosting the blockchain, and 
provide a number of confirmations for the transaction by the blockchain, and 
one or more user clients connected to the storage nodes and said the one or more blockchain nodes, each of the clients being configured to: 
encrypt an object to be stored with a key, 
compute one or more hash values for the object to be stored, 
initiate storing the encrypted object on a plurality of the storage nodes, 

compute a transaction for a blockchain, wherein information is encoded in the transaction, the encoded information representing storage location data, the computed one or more hash values and key 
initiate storing the transaction in a blockchain provided by one or more blockchain nodes hosting the blockchain, and 

compare a received number of confirmations with a predefined threshold confirmation number, wherein the predefined threshold confirmation wherein the predefined threshold confirmation number is computed such, that with a pregiven certainty the encoded information in the transaction and stored in the blockchain cannot be modified; 
wherein at least one of the user clients is configured to: 
search for transactions issued by a user in the blockchain, 
parse found transactions to obtain the encoded information for the object, 
decrypt the key data of the obtained encoded information, 
compute a decryption key based on the decrypted key generation data, 
retrieve the object from a storage node, and 




































Claim 15: A non-transitory computer readable medium storing a program for causing the one or more computing entities to perform the method of claim 9. 





Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Irvine US Patent Application Publication no. 2015/0006895 (hereinafter Irvine) in view of Roth et al. US Patent No. 10,211,977 (hereinafter Roth) in further view of Stern et al. US Patent Application Publication No. 2017/0017955 (hereinafter Stern) in further view of Dhuse et al. US Patent Application Publication No. 2013/0138706 (hereinafter Dhuse).
Regarding claim 1, Irvine discloses a method for storing an object on a plurality of storage nodes, (Abstract), the method comprising: 
“a) encrypting an object to be stored with a key” (see Irvine Fig. 7, par. 0223, All data chunks are beneficially compressed and encrypted by using a Pass phrase);
“b) computing one or more hash values for the object to be stored” (see Irvine par. 0223, A next step is to hash data chunks individually, and to give hashes as their names);
“c) storing the encrypted object on the plurality of storage nodes” (see Irvine par. 0223, a database record as a file is made from names of hashed chunks brought together, for example in an empty version of an original file (C1########,t1,t2,t3: C2########,t1,t2,t3 and so forth); this file is then sent to a transmission queue in storage space allocated to a client application);
“d) providing storage location data for the stored object” (see Irvine par. 0246, The chunk is stored (5) on a storage node, allowing there to be seen the PMID of the storing node, and for storing this PMID);
(see Irvine par. 0247, a Key.value pair of chunkid. public key of initiator is written to the maidsafe.net network, creating a Chunk ID (CID) (6));
“f) storing the transaction in the blockchain provided by one or more blockchain nodes hosting the blockchain” (see Irvine par. 0247, a Key.value pair of chunkid. public key of initiator is written to the maidsafe.net network, creating a Chunk ID (CID) (6));
Irvine does not explicitly discloses wherein the key data includes at least one of: (i) a copy of the key and (ii) a copy of a master secret from which the key was derived; wherein the key data encoded into the blockchain transaction, including the at least one of the copy  of the key and the copy of the master secret for deriving the key, is encrypted.
However, in analogues art, Roth discloses wherein the key data includes at least one of: (i) a copy of the key and (ii) a copy of a master secret from which the key was derived (see Roth col. 18, lines 13-24, the data service frontend may receive the envelope key and the KeyID for the master key used to encrypt the envelope key from the cryptography service with any other relevant information, such as authentication proof. The plaintext copy of the encryption key may then be used to encrypt the data object); wherein the key data encoded into the blockchain transaction, including the at least one of the copy  of the key and the copy of the master secret for deriving the key, is encrypted (see Roth col. 18, lines 32-39, the data service frontend may send the envelope key and the KeyID for the master key used to encrypt the envelope key to the cryptography service with any other relevant information, such as authentication proof. The plaintext copy of the encryption key may then be used to encrypt the data object. The service can discard the plaintext copy of the encryption key and the encrypted data object as well as the encrypted key may then be stored).

Regarding claim 2, Irvine in view of Roth discloses the method of claim 1, 
Roth further discloses wherein the key data in the blockchain transaction includes the copy of the key, which is encrypted (see Roth col. 18, lines 32-36, the data service frontend may send the envelope key and the KeyID for the master key used to encrypt the envelope key to the cryptography service with any other relevant information, such as authentication proof. The plaintext copy of the encryption key may then be used to encrypt the data object).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Roth into the system and method of Irvine in order to provide a cryptographic service generates the key, the cryptographic service can provide the key, the KeyID, and an encrypted copy of the key to the data service (see Roth col. 18, lines 16-18).
Regarding claim 3, Irvine in view of Roth discloses the method of claim 1,
Irvine further discloses retrieving the object from one or more of the storage nodes (see Irvine par. 0214, The steps of storing and retrieving are carried out via other network nodes to mask the initiator 30); comparing a hash value of the retrieved object with the hash value computed during storage of the object and, based on the hash values matching, determining that the stored object has not been altered (see Irvine par. 0215-0216, The method further comprises a step of renaming all files with a hash of their contents. Therefore, each file can be checked for validity or tampering by running a content hashing algorithm such as, for example, MD5 or an SHA variant, wherein the result of this is compared with the name of the file). 

Regarding claim 4, Irvine in view of Roth discloses the method of claim 1, 
Irvine in view of Roth does not explicitly discloses providing a number of confirmations for the transaction stored in the blockchain by the blockchain nodes, and comparing the number of confirmations with a predefined threshold confirmation number, wherein the predefined threshold confirmation number is computed such that with a pregiven certainty the encoded information in the transaction stored in the blockchain cannot be modified.
However, in analogues art, Stern discloses providing a number of confirmations for the transaction stored in the blockchain by the blockchain nodes (see Stern par. 0167-0169, A blockchain table 1819j includes fields such as, but not limited to: block(1) . . . block(n). The blockchain table 1819j may be used to store blocks that form blockchains of transactions as described herein. A private key table 1819l includes fields such as, but not limited to: ownerID, OwnertContact, private_key. The private keys held here will not be the private keys of register users of the P2PTG system, but instead will be used to authentic transactions originating from the P2PTG system);  and comparing the number of confirmations with a predefined threshold confirmation number, wherein the predefined threshold confirmation number is computed such that with a pregiven certainty the encoded information in the transaction stored in the blockchain cannot be modified (see Stern par. 0076, 0101, At step 453, the P2PTG Controller 1801 determines whether a valid login input has been received, for example by comparing the received login input to data stored in the P2PTG Database 1819. If the received login credentials are valid, the process continues to step 465 below. Otherwise the process returns to step 441 above).


Regarding Claim 5, Irvine in view of Roth discloses the method of claim 1, 
Roth further discloses wherein the key data includes the copy of the master secret which is encrypted (see Roth col. 18, lines 32-36, the data service frontend may send the envelope key and the KeylD for the master key used to encrypt the envelope key to the cryptography service with any other relevant information, such as authentication proof. The plaintext copy of the encryption key may then be used to encrypt the data object).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Roth into the system and method of Irvine in order to provide a cryptographic service generates the key, the cryptographic service can provide the key, the KeyID, and an encrypted copy of the key to the data service (see Roth col. 18, lines 16-18).

Regarding claim 6, Irvine in view of Roth discloses the method of claim 1,
Irvine in view of Roth does not explicitly discloses wherein an information dispersal algorithm is used on the encrypted object to be stored resulting in a first number of chunks, such that the encrypted object is reconstructable from a second number of chunks, the second number of chunks being smaller than the first number of chunks, and wherein in step c) then the hash values for the first number of chunks is computed and subsequently used.
(see Dhuse par. 0064, the DS processing 34 error encodes (e.g., forward error correction (FEC), information dispersal algorithm, or error correction coding) and slices (or slices then error encodes) the data segment into a plurality of error coded (EC) data slices 42-48, which is represented as X slices per data segment. The number of slices (X) per segment, which corresponds to a number of pillars n, is set in accordance with the distributed data storage parameters and the error coding scheme).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Dhuse into the system and method of Irvine and Roth in order to provide a data encoded and distributedly stored at physically diverse locations to improved data storage integrity and security (see Dhuse par. 0067).

Regarding claim 7, Irvine in view of Roth discloses the method according to claim 1, 
Irvine further discloses wherein a public/private key pair is provided for each user of a plurality of users, wherein each public key maps to a blockchain address, and wherein a master key which is used for encryption of an object is preshared among the plurality of users (see Irvine par. 0175-0179, Using such a mechanism, this allows validation of MID signatures by allowing any users access to this data element and checking the signature of it against any challenge response from any node pertaining to be this MID, as only the MID owner has the private key that signs this MID. Any crook could not create the private key to match to the public key to digitally sign, so forgery is made impossible given today's computer resources). 
Regarding claim 8, Irvine in view of Roth discloses the method according to claim 1, 
Irvine further discloses wherein the object is a group encryption key defined for a group of users (see Irvine par. 0192-0199, On reception by the user 74, this verified User ID Key is used as the user's session passport. The users PC proceeds to construct 76 the database of the file system as backed up by the user onto the maidsafe.net network. This database describes the location of all chunks that make up the user's file system. Preferably, the ID Key will contain irrefutable evidence such as a public/private key pair to allow signing onto the network as authorized users).

Regarding Claim 9, a processing system comprising one or more processors configured to perform the method of claim 1.
The same rejection applied to claim 1 above applied to claim 9.

Regarding claim 10, Irvine discloses a processing comprising one or more processors configured to: 
“encrypt an object to be stored with a key” (see Irvine Fig. 7, par. 0223, All data chunks are beneficially compressed and encrypted by using a Pass phrase);
“compute one or more hash values for the object to be stored” (see Irvine par. 0223, A next step is to hash data chunks individually, and to give hashes as their names);
“store the encrypted object on a plurality of the storage nodes” (see Irvine par. 0223, a database record as a file is made from names of hashed chunks brought together, for example in an empty version of an original file (C1########,t1,t2,t3: C2########,t1,t2,t3 and so forth); this file is then sent to a transmission queue in storage space allocated to a client application);
“compute a transaction for a blockchain, wherein information is encoded in the transaction, the encoded information representing storage location data, the computed one or more hash values and (see Irvine par. 0247, a Key.value pair of chunkid. public key of initiator is written to the maidsafe.net network, creating a Chunk ID (CID) (6));
f) store the transaction in the blockchain (see Irvine par. 0247, a Key.value pair of chunkid. public key of initiator is written to the maidsafe.net network, creating a Chunk ID (CID) (6));
Irvine does not explicitly discloses wherein the key data includes at least one of: (i) a copy of the key and (ii) a copy of a master secret from which the key was derived; wherein the key data encoded into the blockchain transaction, including the at least one of the copy of the key and the copy of the master secret for deriving the key, is encrypted, and
However, in analogues art, Roth discloses wherein the key data includes at least one of: (i) a copy of the key and (ii) a copy of a master secret from which the key was derived (see Roth col. 18, lines 13-24, the data service frontend may receive the envelope key and the KeyID for the master key used to encrypt the envelope key from the cryptography service with any other relevant information, such as authentication proof. The plaintext copy of the encryption key may then be used to encrypt the data object); wherein the key data encoded into the blockchain transaction, including the at least one of the copy of the key and the copy of the master secret for deriving the key, is encrypted (see Roth col. 18, lines 32-39, the data service frontend may send the envelope key and the KeyID for the master key used to encrypt the envelope key to the cryptography service with any other relevant information, such as authentication proof. The plaintext copy of the encryption key may then be used to encrypt the data object. The service can discard the plaintext copy of the encryption key and the encrypted data object as well as the encrypted key may then be stored).
 Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Roth into the system and method of Irvine in order to provide a cryptographic service generates the key, the cryptographic service can 

Regarding claim 11, Irvine in view of Roth discloses  the system of claim 10, 
Roth further discloses wherein the one or more processors are configured such that the key data in the blockchain transaction includes the copy of the key, which is encrypted (see Roth col. 18, lines 32-36, the data service frontend may send the envelope key and the KeyID for the master key used to encrypt the envelope key to the cryptography service with any other relevant information, such as authentication proof. The plaintext copy of the encryption key may then be used to encrypt the data object).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Roth into the system and method of Irvine in order to provide a cryptographic service generates the key, the cryptographic service can provide the key, the KeyID, and an encrypted copy of the key to the data service (see Roth col. 18, lines 16-18).

Regarding claim 12, Irvine in view of Roth discloses  the system of claim 10, 
Irvine further discloses wherein the one or more processors are configured to: retrieve the object from one or more of the storage nodes (see Irvine par. 0214, The steps of storing and retrieving are carried out via other network nodes to mask the initiator 30); compare a hash value of the retrieved object with the hash value computed during storage of the object and, based on the hash values matching, determining that the stored object has not been altered (see Irvine par. 0215-0216, The method further comprises a step of renaming all files with a hash of their contents. Therefore, each file can be checked for validity or tampering by running a content hashing algorithm such as, for example, MD5 or an SHA variant, wherein the result of this is compared with the name of the file). 

Regarding claim 13, Irvine in view of Roth discloses  the system of claim 10, 
Irvine in view of Roth does not explicitly discloses wherein the one or more processors are configured to: receive a number of confirmations for the transaction stored in the blockchain by the blockchain nodes, and compare the number of confirmations with a predefined threshold confirmation number, wherein the predefined threshold confirmation number is computed such that with a pregiven certainty the encoded information in the transaction stored in the blockchain cannot be modified.
However, in analogues art, Stern discloses wherein the one or more processors are configured to: receive a number of confirmations for the transaction stored in the blockchain by the blockchain nodes (see Stern par. 0167-0169, A blockchain table 1819j includes fields such as, but not limited to: block(1) . . . block(n). The blockchain table 1819j may be used to store blocks that form blockchains of transactions as described herein. A private key table 1819l includes fields such as, but not limited to: ownerID, OwnertContact, private_key. The private keys held here will not be the private keys of register users of the P2PTG system, but instead will be used to authentic transactions originating from the P2PTG system); and compare the number of confirmations with a predefined threshold confirmation number, wherein the predefined threshold confirmation number is computed such that with a pregiven certainty the encoded information in the transaction stored in the blockchain cannot be modified (see Stern par. 0076, 0101, At step 453, the P2PTG Controller 1801 determines whether a valid login input has been received, for example by comparing the received login input to data stored in the P2PTG Database 1819. If the received login credentials are valid, the process continues to step 465 below. Otherwise the process returns to step 441 above).

 
Regarding claim 14, Irvine in view of Roth discloses  the system of claim 10, 
Roth further discloses wherein the one or more processors are configured such that the key data includes the copy of the master secret, which is encrypted (see Roth col. 18, lines 32-36, the data service frontend may send the envelope key and the KeylD for the master key used to encrypt the envelope key to the cryptography service with any other relevant information, such as authentication proof. The plaintext copy of the encryption key may then be used to encrypt the data object).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Roth into the system and method of Irvine in order to provide a cryptographic service generates the key, the cryptographic service can provide the key, the KeyID, and an encrypted copy of the key to the data service (see Roth col. 18, lines 16-18).
Regarding claim 15, a non-transitory computer-readable medium comprising program code for configuring a processing system comprising one or more processors to perform the method of claim 1.
The same rejection applied to claim 1 above applied to claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        /William J. Goodchild/Primary Examiner, Art Unit 2433